Citation Nr: 1522399	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, claimed as anxiety disorder and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has been raised by the record in a March 2015 statement, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his December 2013 substantive appeal, the Veteran requested the opportunity to testify before a member of the Board via videoconference.  Such a hearing was never scheduled or held.  Thus, the Veteran's claim must be remanded in order that he be scheduled for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the Muskogee, Oklahoma Regional Office in accordance with his docket number.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

